Citation Nr: 0736150	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral carpal 
tunnel syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder condition.

5.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to July 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire which continued a 10 percent disability 
evaluation for hypertension and denied the veteran's request 
to reopen his claims for service connection for a back 
disability, hearing loss, bilateral carpal tunnel syndrome 
and a bilateral shoulder condition.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in January 2005.  A transcript of the 
hearing is of record.

The issues of entitlement to service connection for a back 
disability, hearing loss and bilateral carpal tunnel syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for a back disability.  The 
veteran did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the February 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back disability. 

3.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for a hearing loss 
disability.  The veteran did not file a timely appeal with 
respect to this issue. 

4.  Evidence received since the February 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a hearing loss 
disability. 

5.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The veteran did not file a timely appeal with 
respect to this issue. 

6.  Evidence received since the February 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral carpal 
tunnel syndrome. 

7.  In a February 2001 rating decision, the RO denied 
entitlement to service connection for a bilateral shoulder 
condition.  The veteran did not file a timely appeal with 
respect to this issue. 

8.  Evidence received since the February 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a bilateral shoulder 
condition. 

9.  The veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200.

10.  The veteran's current bilateral shoulder disability was 
first demonstrated many years after service and is not shown 
to have had its onset during service or to be in any way 
causally related to service.  


CONCLUSIONS OF LAW

1.  The February 2001 decision which denied entitlement to 
service connection for a back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the February 2001 decision is new 
and material and the claim of entitlement to service 
connection for a back condition is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The February 2001 decision which denied entitlement to 
service connection for a hearing loss disability, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

4.  Evidence received since the February 2001 decision is new 
and material and the claim of entitlement to service 
connection for a hearing loss disability is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The February 2001 decision which denied entitlement to 
service connection for bilateral carpal tunnel syndrome, is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

6.  Evidence received since the February 2001 decision is new 
and material and the claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The February 2001 decision which denied entitlement to 
service connection for a bilateral shoulder condition, is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

8.  Evidence received since the February 2001 decision is new 
and material and the claim of entitlement to service 
connection for a bilateral shoulder condition is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

9.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

10.  The criteria for service connection for a bilateral 
shoulder condition are not met.  38 U.S.C.A. §§ 1110, 1112, 
1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issues of whether new and material evidence has 
been submitted to reopen claims for entitlement to service 
connection for a back disability, hearing loss and bilateral 
carpal tunnel syndrome, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision to reopen the claims, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.

Regarding the veteran's claims for an increased rating for 
hypertension and service connection for a bilateral shoulder 
disability, proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated May 2004, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he was to let VA know about any additional 
evidence or information that he thought would support his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
With regard to hypertension, the veteran has established 
service connection, thus the first three elements of Dingess 
notice are satisfied.  The May 2004 letter did not 
specifically list hypertension as the issue for which the 
veteran was claiming an increase, as that was the only 
disability for which he sought an increased rating.  The 
letter told him what evidence was needed to establish 
entitlement to an increased rating, he would be expected that 
he would understand that this notice pertained to his only 
pending claim for increase, and he was not prejudiced by the 
failure to specify that the notice applied to hypertension.  

In the present appeal for service connection for a bilateral 
shoulder condition, the first three elements of Dingess 
notice were satisfied in the May 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claims are being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in 
October 2000 and July 2004 for his service connected 
hypertension.  There has been no indication of a change in 
the disability since the most recent examination.

To date, VA has not afforded the veteran a VA examination, 
with regard to his claimed bilateral shoulder condition.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

There is no competent evidence that a current shoulder 
condition may be related to the veteran's service.  The 
veteran has not reported a continuity of symptomatology and 
there is no medical opinion linking a current shoulder 
condition to a disease or injury in service.  For this 
reason, an examination or opinion is not necessary.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

Applicable laws and regulations to reopen claims for service 
connection.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

A February 2001 rating decision denied service connection for 
a back condition on the basis that there was no current 
diagnosis of a back condition.  The veteran did not appeal 
the February 2001 rating decision within a year, and it is 
final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a back condition.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in March 2004.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the February 2001 
rating decision. 

Evidence received since the February 2001 rating decision 
includes a May 2001 treatment note from the Manchester, New 
Hampshire VA Medical Center (VAMC) that reported that the 
veteran had a history of low back problems.  

The May 2001 VAMC treatment note suggests a current back 
condition.  Additionally, a November 2000 X-ray demonstrated 
minor degenerative changes of the veteran's thoracic spine.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for a back condition is 
reopened.   


II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

The February 2001 rating decision denied service connection 
for hearing loss on the basis that there was no current 
diagnosis of bilateral hearing loss.  The veteran did not 
appeal the February 2001 rating decision within a year, and 
it is final.  38 U.S.C.A. § 7105.

Evidence received since the February 2001 rating decision 
includes the veteran's January 2005 testimony that he had a 
continuity of hearing problems since his time in service.  He 
stated that his hearing loss had progressively gotten worse 
since his service.  He is competent to report in-service 
noise exposure and a continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet App 370 (2002).  

The testimony that he had continued to suffer from hearing 
loss that had progressively worsened pertains to the 
previously unestablished element of a current hearing 
disability.  Therefore, new and material evidence has been 
submitted and the claim for service connection for bilateral 
hearing loss is reopened. 

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral carpal 
tunnel syndrome.

The February 2001 rating decision denied service connection 
for bilateral carpal tunnel syndrome on the basis that there 
was no evidence of treatment in service for this condition.  
The veteran did not appeal the February 2001 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.

Evidence received since the February 2001 decision includes 
the veteran's January 2005 testimony that his fingers would 
go to sleep on him when he was working at the missile launch 
console during his active duty.

The testimony that he had experienced numbness in his fingers 
during his active duty pertains to the previously 
unestablished element of an in service disease or injury.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for bilateral carpal tunnel 
syndrome is reopened. 

IV.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder condition.

The February 2001 rating decision denied service connection 
for a bilateral shoulder condition on the basis that there 
was no current diagnosis of a bilateral shoulder disability.  
The veteran did not appeal the February 2001 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.

Evidence received since the February 2001 rating decision 
includes November 2002 and November 2003 treatment notes from 
the Manchester, New Hampshire VAMC.  A treating physician in 
November 2002 noted that the veteran was still taking 
ibuprofen for his shoulder pain that was arthritic.  The 
November 2003 treatment note stated that the veteran had a 
cortisone injection shot for his right shoulder pain in 
March.  The November 2002 and November 2003 VAMC treatment 
notes suggest a current diagnosis of a bilateral shoulder 
condition.  New and material evidence has been submitted and 
the claim for service connection for a bilateral shoulder 
condition is reopened.   

IV.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Analysis

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more. A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more. 38 C.F.R. § 
4.104, Code 7101 (2007).

At the time of the veteran's July 2004 VA examination, his 
blood pressure readings were 150/90, 124/88, 150/90 and 
140/80.  A diagnosis of hypertension well controlled on 
medication was rendered.

In November 2004 the veteran presented to the VAMC for 
treatment.  The diagnosis was hypertension controlled on 
Atenolol.

In the present case, the veteran requires medication to 
control his blood pressure.  However, the veteran's diastolic 
blood pressure has never been 110 or more.  The veteran has 
also never had systolic blood pressure readings of 200 or 
more.  Blood pressure readings have not approximated these 
levels.  38 C.F.R. § 4.7.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for hypertension. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed.  
Further, the record does not reflect recent hospitalization 
for his hypertension.  Referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

V.  Entitlement to service connection for a bilateral 
shoulder condition.

As a preliminary matter, the Board must consider whether the 
veteran is prejudiced by its adjudication of his reopened 
claim without referring the claim to the agency of original 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran is not prejudiced because he has made arguments on 
the merits of his claim throughout the course of this appeal.  
He has also had the opportunity to submit argument and 
evidence, and to offer testimony at a hearing.  Curry v. 
Brown, 7 Vet. App. 59 (1994). 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

The veteran's service medical records are negative for 
complaints or treatments of a shoulder injury.

In November 2002 the veteran presented to the Manchester, New 
Hampshire VA Medical Center (VAMC) for treatment of his 
shoulder.  The veteran reported that he still took ibuprofen 
for his knee, hand and shoulder pain that was the result of 
arthritis.  

The veteran presented to the VAMC in November 2003.  He 
reported receiving a cortisone injection in his right 
shoulder for his arthritis.

At his January 2005 local hearing, the veteran testified that 
he injured his shoulder while doing a working party for 
loading milk stores while aboard the U.S.S. Goldsboro.  The 
veteran stated that his feet slipped out from under him when 
he stepped on a ladder.


Analysis

The record indisputably documents a current bilateral 
shoulder disability as shoulder arthritis has been diagnosed.

Although the veteran's service medical records contain no 
reports of a bilateral shoulder injury or disability, the 
veteran has provided competent testimony that he was involved 
in an accident during service.  There silence of the service 
medical records, tends to weigh against this history, but 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports a finding that there was an 
in-service injury.

Regarding entitlement to service connection on a direct 
basis, there is no competent evidence linking the current 
shoulder condition to service.  The veteran has not reported 
a continuity of symptomatology and the record does not 
otherwise document such continuity.  There is no medical 
opinion linking the current disability to service. 

As a lay person, the veteran is not competent to render an 
opinion that the shoulder condition is related to an injury 
or disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there are no records 
that provide a diagnosis of arthritis within one year of 
separation from service.

The preponderance of the evidence is against a finding that 
current arthritis of the shoulders is related to his service, 
or that it became manifest within a year of his discharge 
from active service.  The first indication of shoulder pain 
after service was in November 2002, over 14 years after the 
veteran's last year of service.  

As the record does not show that the veteran had arthritis 
within a compensable degree within one year of his discharge 
from active duty, the weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).




ORDER

New and material evidence has been submitted and the claim 
for service connection for a back condition is reopened.

New and material evidence has been submitted and the claim 
for service connection for a bilateral hearing loss 
disability is reopened.

New and material evidence has been submitted and the claim 
for service connection for a bilateral carpal tunnel syndrome 
is reopened.

New and material evidence has been submitted and the claim 
for service connection for a bilateral shoulder condition is 
reopened.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.

Entitlement to service connection for a bilateral shoulder 
condition is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

For the veteran's claim for service connection for a back 
disability, there is a current disability and the veteran had 
in service complaints of back pain.  The veteran also 
reported that since his military service he had received 
mostly home treatment for his back. 

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current back condition and service.

Regarding the veteran's claim hearing loss, the veteran 
reported current hearing loss and a continuity of hearing 
loss since noise exposure in service.  He is competent to 
report in-service noise exposure and a continuity of 
symptomatology.  Buchanan v. Nicholson, supra; Charles v. 
Principi, supra.  The veteran's last VA audiological 
examination was in October 2000.  The veteran has reported 
increased hearing loss since his service that has 
progressively worsened.  An examination is needed to 
determine whether the veteran has current hearing loss as 
defined by VA, and for an opinion as to whether it is related 
to service.

Regarding the veteran's claim for bilateral carpal tunnel 
syndrome, the veteran has a current diagnosis of carpal 
tunnel syndrome and he has testified to current carpal tunnel 
symptoms and a continuity of symptomatology.  An examination 
is needed so that a medical professional can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
the current carpal tunnel syndrome and service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has a 
current back disability that is related 
to service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any back 
condition began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

2.  Schedule the veteran a VA audiology 
examination in order to determine whether 
he has a hearing loss disability, and if 
so, the etiology of that disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
provide an opinion as to whether it as 
likely as not (50 percent probability or 
more) that current hearing loss 
disability is the result of noise 
exposure in service.  The examiner should 
provide a rationale for the opinion.   

3.  Schedule the veteran for a VA 
examination to determine whether he has 
current bilateral carpal tunnel syndrome 
that is related to service.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
carpal tunnel syndrome and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that the 
carpal tunnel syndrome began in service 
or is otherwise the result of a disease 
or injury in service.  The examiner 
should provide a rationale for these 
opinions.

4.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


